Citation Nr: 0813248	
Decision Date: 04/22/08    Archive Date: 05/01/08

DOCKET NO.  05-12 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to a rating in excess of 10 percent for plantar 
fasciitis of the right foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel







INTRODUCTION

The veteran served on active duty from August 1992 to October 
1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  The veteran's file has been 
transferred to the RO in Louisville, Kentucky.

The veteran's claim was remanded by the Board in June 2007 
for further development, to include proper notice pursuant to 
the Veterans Claims Assistance Act of 2000 and a VA 
examination.  Both requests were satisfied.


FINDING OF FACT

The veteran's plantar fasciitis of the right foot is 
manifested by chronic pain and tenderness productive of 
moderately severe impairment.


CONCLUSION OF LAW

The criteria for a 20 percent rating for plantar fasciitis of 
the right foot are met.  38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2006); 38 C.F.R. § 4.71a, Diagnostic Code 5284 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).

The VCAA notice requirements apply to all five elements of a 
service connection claim: (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In the present case, the issue on appeal arises from a claim 
for a rating in excess of 10 percent for plantar fasciitis of 
the right foot.  The Board notes that the veteran's claim was 
received in December 2002.  In June 2003, prior to its 
adjudication of this claim, the RO provided notice to the 
claimant regarding the VA's duty to notify and to assist with 
regard to a claim for an increased rating.  The claimant was 
aware that it was ultimately the his responsibility to give 
VA any evidence pertaining to the claim.  Specifically, the 
VCAA notification instructed the claimant to provide any 
relevant evidence in the claimant's possession.  See 
Pelegrini, supra.  In particular, the VCAA notification: (1) 
informed the claimant about the information and evidence not 
of record that is necessary to substantiate the claim; (2) 
informed the claimant about the information and evidence that 
VA will seek to provide; (3) informed the claimant about the 
information and evidence that the claimant is expected to 
provide; and (4) requested that the claimant provide any 
evidence in his possession that pertains to the claims.  Id.  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from non-compensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, supra.

Here, the veteran did not receive an RO letter that notified 
the veteran that his disability rating would be determined by 
applying relevant Diagnostic Codes, which typically provide 
for a range in severity of a particular disability from non-
compensable to as much as 100 percent, and that VA would 
consider evidence that documented the nature and symptoms of 
the condition, severity and duration of the symptoms, and 
impact of the condition and symptoms on his employment.  

However, as noted, the Federal Circuit held in Sanders that 
all VCAA notice errors are presumed prejudicial and require 
reversal unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Sanders, 487 F.3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any pre-
adjudicatory section 5103(a) notice error non-prejudicial."  
Vazquez-Flores v. Peake, supra.

In this case, the Board finds that the notice error did not 
affect the essential fairness of the adjudication.  The 
veteran clearly had actual knowledge of what was necessary to 
substantiate his claim.  His February 2005 statement of the 
case provided notice of the rating criteria pertinent to his 
claim.  Further, the veteran's statements, as well as the 
arguments put forth by his representative, demonstrate this 
awareness.

Accordingly, the Board finds that the essential fairness was 
maintained in this case as the claimant demonstrated an 
understanding of the evidence required to substantiate the 
higher rating sought and that a higher rating would be 
assigned based on the pertinent diagnostic criteria.  The 
claimant discussed the pertinent criteria and submitted 
supporting evidence.  The criteria were discussed in the 
statement of the case, and reasons as to why a higher rating 
was not warranted under that criteria were identified.  

With respect to the duty to assist, the Board notes that the 
veteran has undergone VA examinations in conjunction with his 
claim.  38 C.F.R. § 3.159(c)(4).  There is no objective 
evidence indicating that there has been a material change in 
the veteran's condition since the claimant was last examined.  
38 C.F.R. § 3.327(a).  The duty to assist does not require 
that a claim be remanded solely because of the passage of 
time since an otherwise adequate VA examination was 
conducted.  See VAOPGCPREC 11-95.  The VA examinations 
reports are thorough, the examinations in this case are 
adequate upon which to base a decision, and the records 
satisfy 38 C.F.R. § 3.326.

Further, the claimant's service medical records and pertinent 
post-service medical records have been obtained, to the 
extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available 
and not part of the claims file.

Additional efforts to assist the veteran in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  

In summary, the evidence does not show, nor does the veteran 
contend, that any notification deficiencies have resulted in 
prejudice.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (holding that due process concerns with respect to VCAA 
notice must be pled with specificity).  Therefore, the Board 
finds that it would not be prejudicial to the veteran to 
render a decision at this time.


Law

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

Moreover, where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
the present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, 
although the Board has thoroughly reviewed all evidence of 
record, the more critical evidence consists of the evidence 
generated during the appeal period.  However, if VA's 
adjudication of an increased rating claim is lengthy, a 
claimant may experience multiple distinct degrees of 
disability that would result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision on that claim is made.  Thus, 
VA's determination of the "present level" of a disability 
may result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period the increased-rating claim has been pending.  Cf. 
McClain v. Nicholson, 21 Vet. App. 319, 323 (2007) (Board 
finding that veteran had disability "at some point during 
the processing of his claim," satisfied service connection 
requirement for manifestation of current disability);  Moore 
v. Nicholson, 21 Vet. App. 211, 216-17 (2007).  In Hart v. 
Mansfield, 21 Vet. App. 505 (2001), the Court found no basis 
for drawing a distinction between initial ratings and 
increased rating claims for applying staged ratings.  
Accordingly, it was held that ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  In 
this case, a uniform rating is warranted.

The evaluation of the same disability under various diagnoses 
is generally to be avoided.  See 38 C.F.R. § 4.14.  The 
critical element in permitting the assignment of several 
ratings under various diagnostic codes is that none of the 
symptomatology for any one of the conditions is duplicative 
or overlapping with the symptomatology of the other 
condition.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 
(1994).

The words "slight," "moderate," and "severe" are not defined 
in the VA Schedule for Rating Disabilities.  It should also 
be noted that use of terminology such as "severe" by VA 
examiners and others, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  
Rather, it is the Board's responsibility to evaluate all the 
medical evidence and determine the appropriate rating that 
would compensate the veteran for impairment in earning 
capacity, functional impairment, etc.  See 38 C.F.R. §§ 4.2, 
4.6 (2006).

When evaluating musculoskeletal disabilities, the Board must 
also consider whether a higher disability evaluation is 
warranted on the basis of functional loss due to pain or due 
to weakness, fatigability, incoordination, or pain on 
movement of a joint under 38 C.F.R. §§ 4.40 and 4.45 under 
any applicable diagnostic code pertaining to limitation of 
motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Service connection for right plantar fasciitis has been 
assigned a 10 percent disability evaluation under 38 C.F.R. § 
4.71a, Diagnostic Codes 5299-5284.  In the selection of code 
numbers assigned to disabilities, injuries will generally be 
represented by the number assigned to the residual condition 
on the basis of which the rating is determined.  With 
injuries and diseases, preference is to be given to the 
number assigned to the injury or disease itself; if the 
rating is determined on the basis of residual conditions, the 
number appropriate to the residual condition will be added, 
preceded by a hyphen.  38 C.F.R. § 4.27 (2007).  The 
hyphenated diagnostic code in this case indicates that an 
unlisted musculoskeletal disorder, under Diagnostic Code 
5299, was the service-connected disorder, and other foot 
injuries, under Diagnostic Code 5284, was a residual 
condition.  See Id. (unlisted disabilities requiring rating 
by analogy will be coded by the numbers of the most closely 
related body part and "99").  

Under Diagnostic Code 5284, residuals of other foot injuries 
warrant a 10 percent evaluation when they are moderate in 
degree.  A 20 percent evaluation is warranted when they are 
moderately severe in degree.  A 30 percent rating is 
warranted for a severe foot injury.  38 C.F.R. § 4.71a, 
Diagnostic Code 5284 (2007).

Analysis

The veteran seeks a rating in excess of 10 percent for 
plantar fasciitis of the right foot.  After carefully 
reviewing the evidence of record, the Board finds the 
evidence supports a 20 percent rating for the veteran's right 
foot disability.  

The veteran was afforded a VA examination in June 2003.  The 
veteran reported a previous fracture of the right first MTP 
joint and severe pain in the right plantar arch.  The veteran 
reported that his foot pain was 4/10 and that the intensity 
was worse in the morning and worse with walking.  He 
estimated that his walking was limited to 15 minutes or less.  
Treatment directed to the foot had included orthotics, 
trigger point injections, casting and a solid shoe.  
Recently, a lidocaine patch had been provided with good 
results when applied to the sole of the shoe.  He also had a 
prescription for custom molded orthotics.  A cane had been 
provided and the veteran used silicone heel cups and wore 
"European comfort shoes".  The veteran reported that the 
effect of the condition on his usual occupation and daily 
activities was that the sum total of musculoskeletal events 
had changed his life completely.  The veteran told the 
examiner that he taught martial arts and that he was a Junior 
Olympics silver medalist, but was now unable to work or sleep 
because of his disability.  

On examination, the veteran walked with the assistance of a 
cane, and protected weight bearing on the right was 
confirmed.  An inspection of the right foot revealed no 
visible abnormality.  The right calf measured 32.5 while the 
left was 35.  Regarding range of motion, dorsiflexion was 10 
degrees, plantar flexion was 50 degrees, inversion was 20 
degrees, and eversion was 10 degrees.  Pain was noted upon 
palpation of the right plantar fascia.  There was pain in the 
first MTP joint as well as loss of passive flexion.  There 
were no abnormalities on reflex examination but some reported 
decreased sensation in the right lateral ankle in the L4 
distribution.  The previous diagnosis of plantar fasciitis 
was confirmed.  The examiner also noted that there was no 
evidence of arthritis.  

In a June 2003 VA outpatient report, the veteran noted pain 
and swelling in his right foot, though pain management was 
obtained with a lidocaine patch.  He was having symptoms in 
both feet and reported that he had been walking up and down 
steps more that usual.  He stated that his chronic pain was 
well-controlled on current treatment program.  The 
computerized problem list included somatization disorder; low 
back pain; and plantar fasciitis.  In September of the same 
year, the veteran reported chronic bilateral heel and plantar 
pain and stated that his foot pain was aggravated by walking.  
In March 2004, the veteran entered into an agreement with his 
VA physician regarding the prescription of narcotics for 
chronic pain.  The veteran reported back and foot pain during 
an April 2005 VA outpatient visit, and noted a desire to 
return to the foot clinic.  He stated that the lidocaine 
strips helped the pain significantly.

The veteran was afforded a VA examination in July 2007.  At 
that time, it was noted that the veteran was taking a 
narcotic analgesia, using a lidocaine patch, and orthotic 
insert.  The veteran reported pain in the foot while walking, 
standing and at rest.  There was no swelling, heat, redness, 
stiffness, fatigability, weakness, or lack of endurance on 
examination.  The veteran reported flare-ups several times 
per year, but less than monthly which lasted more than two 
days but less than seven.  He reported that he was able to 
stand more than one hour, but less than three hours.  He was 
able to walk more than a 1/4 mile, but less than one mile.  He 
had used a cane since lumbar spine injections.  There was no 
evidence of a fracture, and there is no evidence of a 
fracture in the veteran's claims file.  There was objective 
evidence of pain with motion, though the veteran had 
difficulty cooperating with the test of his muscle power.  
There was objective evidence of tenderness over the entire 
right foot.  There was evidence of abnormal weight bearing 
with minimally decreased wear on the lateral right heel 
compared with the left shoe.  The veteran was reluctant to 
walk without a cane and when performed, he limped off the 
right foot.  The examiner could not really assess the 
veteran's gait.  His feet and calves appeared symmetrical.  

X-rays revealed mild arthritic changes at the 1st MP joint.  
The bony structures were intact, and longitudinal arches were 
within normal limits.  The diagnosis of plantar fasciitis was 
confirmed, and no other diagnoses were made.  

Activities relating to the effect of the disability on the 
veteran's daily life were discussed.  Each was labeled as 
either "no effect" or "moderate," with the exception of 
sports (labeled as "severe").  It was also reported that 
the veteran's usual occupation was in the nature of 
clerical/information technology and the veteran had retired 
from work in 1998 because of chronic pain according to the 
veteran.  It was noted that the effect on the veteran's 
occupation was significant because of decreased mobility and 
pain.  The resulting work problem was that the veteran was 
assigned different duties.  The examiner concluded that the 
significant effect was on the veteran's physical employment, 
but that there was no impact on sedentary employment.  

The examiner noted that he was unable to determine if the 
veteran's right foot plantar fasciitis was moderate, 
moderately severe, or severe, without resorting to 
speculation.  He stated that the veteran reported that his 
back pain was his worst pain but stated that he was severely 
disabled because of the sum of his pain.  The examiner 
thought it relevant that the veteran had been diagnosed as 
having somatization disorder, used narcotic analgesic 
chronically and by chart review, had been in conflict with 
his primary care team for exceeding the prescribed frequency 
of medication or reducing the recommended interval.  The 
examiner was also unable to ascertain whether the veteran's 
disability was productive of any weakened movement, 
fatigability, or incoordination, as the planter fascia spans 
the tarsal/metatarsal joints (which do not have a measurable 
range).  Further, the examiner stated that he was unable to 
assess loss of function related the right foot disorder 
versus somatization versus back pain.  The veteran described 
constant disabling pain, not flare-ups of pain.

Relevant records dated from 2003 through 2007 demonstrate 
chronic right foot pain and tenderness from the heel to the 
toe, particularly on standing and walking and with motion.  
Based on the foregoing, a 20 percent disability rating under 
Diagnostic Code 5284 most closely approximates the veteran's 
current disability level.  The examiner opined that the 
veteran's foot disability had either no effect or a moderate 
effect on each aspect of the veteran's daily life, except for 
"sports."   However, because of the chronic nature of the 
veteran's pain, and the inability of the most recent examiner 
to determine the extent of loss of function due solely to the 
veteran's right foot disability (as opposed to nonservice-
connected somatization disorder and back pain), the Board 
finds that the veteran's disability is most accurately 
characterized as "moderately severe" under the applicable 
rating criteria.   The Board recognizes that the VA examiners 
indicated that the veteran's right foot disability has a 
substantial or significant effect on employment of a physical 
nature; however, there was no impact on sedentary employment.  
The 2007 VA examiner noted that the veteran's work had been 
in the nature of clerical/information technology.  Thus, in 
reviewing the evidence in its totality, based on the symptoms 
and objective manifestations, the disability is no more than 
moderately severe in nature.   Although the most recent 
examiner was unable to comment on the degree of additional 
function limitation due to the factors set forth in DeLuca, 
the Board will resolve doubt in the veteran's favor, and find 
that based on the chronic nature of the veteran's pain as 
evidenced by the ongoing treatment that a 20 percent 
evaluation is in order.  The Board, however, does not find 
that a severe disability is shown.  As noted, above, the most 
recent examination shows essentially moderate impairment in 
the activities of daily living except for sports and no 
impact on sedentary employment.  As such, a 30 percent 
evaluation is not in order.  

As noted above, in June 2003, the veteran exhibited some 
limitation of motion of the right foot.  The July 2007 
examination reported the right foot was tender and painful, 
however, the examiner stated that limitation of motion was 
immeasurable due to the nature of the veteran's disability.  
There is no additional quantifiable functional impairment due 
to the factors outlined in DeLuca beyond that contemplated by 
the current evaluation. 

The Board has evaluated the veteran's right foot disability 
under all other potentially applicable diagnostic codes to 
determine whether he can be rated higher than 20 percent. 
 The veteran has never been found to have acquired flatfoot, 
weak foot, claw foot (pes cavus), hallux rigidus, hallux 
vulgus, hammer toes, or malunion or nonunion of the tarsal or 
metatarsal bones.  Therefore, Diagnostic Codes 5276 to 5278 
and 5280 to 5283 are not for application in this case.  
Although the x-ray evidence reveals minor arthritic changes 
noted at the 1st MP joint, the veteran is not service-
connected for arthritis of the 1st MP joint, and in any event 
to the extent that it is potentially etiologically related, 
such symptomatology would not result in a higher rating in 
this case.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 
(2007).

In summary, and for the reasons and bases set forth above, 
the Board finds that the evidence supports a 20 percent 
rating for the veteran's service-connected right foot 
disability.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to 20 percent rating for plantar fasciitis of the 
right foot is granted subject to the laws and regulations 
governing the payment of monetary benefits.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


